Me. Chirp Justice Del Toro
delivered the opinion of the Court.
The limited partnership Merino Rodríguez Hermanos brought an action in the Municipal Court of San Juan, (Third Section) against Dr. Juan Font Suárez, a dentist, for *849tlie collection of $389.49, interest and costs, and tlie court rendered judgment in its favor.
Tlie defendant appealed to tlie district court, which also rendered judgment against him. He then appealed to this Court, alleging that two errors had been committed: First, that the trial court was moved by bias, prejudice or partiality in its weighing of the evidence, and second, that the court illegally admitted in evidence the bills sent by the plain!iff to the defendant.
The second and third averments of the complaint read as follows:
“2. — That in bis dealing with tlie plaintiff, the defendant had a current account with the plaintiff covering certain materials and hardware articles which were ordered and received by the defendant, and supplied by the plaintiff, and this account shows a balance in favor of the plaintiff of $389.49, an amount which is due, demand-able, and a liquid sum.
“3. — That in order to collect the above mentioned sum of $389.49, the plaintiff has taken innumerable steps and has demanded payment from the defendant innumerable times, but notwithstanding this, said sum has never been paid either totally or partially, by the defendant nor by anybody else in his name.”
The defendant replied to this averments as follows:
“2. "With respect to the second paragraph of the complaint, the defendant denies that his current account with the plaintiff shows a balance in favor of the latter amounting to $389.49. And on the contrary, he alleges according to his best belief and information, that the sum owed by him amounts merely to $50.
“3. That defendant alleges that in order to guarantee the debt contracted by him with the plaintiff, he signed some notes, a few of which he paid when they matured and the reason that he refused to continue paying the remainder of the debt was that the plaintiff refused to show the defendant the remaining notes executed by the latter in favor of the plaintiff, as we have already said.”
And as a new matter, be alleged:
“That the plaintiff is trying to collect from the defendant a certain debt contracted by Mrs. Berta Vila Font which amounts to *850$304.43, and which she has already partially paid, by including it in defendant’s debt for building materials sold by the plaintiff, used in a building which defendant was constructing in the extension of Simón Bolívar Street of Santurce, this debt being guaranteed by Mrs. Vilá Font through promissory notes executed in favor of the plaintiff and through the execution, together with the plaintiff, of a contract of conditional sale. That Mrs. Vila Font owed to the defendant a certain sum of money and in accordance with an agreement reached between her and the defendant, she took from the plaintiff, on account, materials for the above mentioned sum of $304.43, in order to pay to the defendant the money which she owed him. That the building materials bought on credit from the plaintiff by Mrs. Vila Font were delivered to the defendant to be used in the building which he was constructing in the extension of Simón Bolivar Street of Santurce. ’ ’
After studying the record and the briefs we are of the opinion that appellant’s contention is correct. The evidence shows in our opinion that the new matter alleged in his answer by the defendant is true, and said matter constitutes a perfect defense.
Berta Vilá Font, when called to the witnesses’ stand during the trial, testified as follows:
“A. — The facts are that I had a needlework establishment and had to buy some machines and since I did not have enough money, I borrowed $300 from my brother-in-law; some time passed and I could not pay him because business was bad and then he began to build and naturally he asked me for his money in order to invest it in the building and I could not pay it back and then I told him: 'Well, I am going to open an account in an establishment which sells building materials and you can use them and in that way give me an opportunity to pay my debt in monthly installments, since I can’t pay it all at once.’ He agreed, 'and I went to Merino’s establishment, talked with Mr. Herrero there and he introduced me to Mr. Vélez there and I signed a credit application and I was told that they would answer me by phone. The next day they called me and I went there where they told me that they would extend me credit, and then I signed a contract of conditional sale and some promissory notes and then went home after giving them my address, where I told them the promissory notes would be paid, and after giving them instructions to send the materials to Condado Street.
*851“Q. To whose Rouse ?
“A. To Dr. Pont Suárez’ house.
“Q. Will yon please see if this is the. document which they presented for your signature?
“A. Yes, sir.
“Q. And in connection with this document, did you sign some promissory notes ?
“A. Yes, sir, to be paid every month in different amounts.”
The document was offered in evidence, and Mrs. Yilá’s testimony was corroborated by the defendant, who testified as follows:
“With respect to my account, which was merged with the amount owed by Mrs. Vi'lá to myself, I must say that I had lent some money to Mrs. Berta Vila, my sister-in-law, to be used in a needlework shop that she had. Later on I had to build a house and of course, I needed all the money I could get, and I asked my sister-in-law whether she could pay me the money in cash and told her: ‘Well, you could get in a hardware store some plumbing, wires, building materials and you could buy them and deliver them to me, thereby paying your debt,’ and in that way her debt was in effect paid.”
These being the facts, -we do not understand how the trial court could reach the conclusion that the contract executed by the plaintiff and Mrs. Yilá Font was a contract of surety of defendant’s account.' Mrs. Yilá and the plaintiff contracted directly and independently and that this was the construction which the plaintiff itself gave to the contract is revealed by the letter that the latter sent to the former, and which was offered in evidence by the defendant at the trial. Said letter reads as follows:
“Mrs. Berta Vila Font, Santurce, P. R. — Madam: We wish to call your attention again to the fact that your debt, although fallen due, has not been paid, and to that effect we suggest that you visit us in order to reach an agreement on this question, since you have outstanding five notes which have not been paid, mounting to $136. As you will remember, a contract of conditional sale was executed by you and we wish to avoid having to refer this matter to our legal department for further action. We are sure that you will realize *852bow patient we have been in our attempts at collecting this debt and in return we request your attention to this matter in order to try to settle this question out of court. We await your advice and we remain, sincerely yours, It. Y. Credit Department. RY/hma.”
It was only when the plaintiff could not collect his account from its debtor that it tried to collect it from the defendant, who had received the materials. But the fact that the defendant received said materials and he did it openly, signing all the invoices, does not mean that he assumed the obligation of paying the plaintiff for said materials. This certainly, in its peculiar terms, is not a common transaction, but borrowing money to pay debts which had fallen due, is a current transaction, independent contracts ■ being executed when this is done, and this in reality was what took place in this case.
The judgment appealed from must be reversed and in its place, judgment must be rendered dismissing the complaint,' with costs, including $100 for attorney’s fees.